DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant' s remarks and amendments filed on 12/27/2021. Claims 1, 3, 5-10, 14-18, and 20 are currently amended. Claim 4 is canceled. Claims 1-3 and 5-20 are pending review in this action. The previous objections regarding the Drawings, Specification, and Claims are withdrawn in light of Applicant' s amendment to the Drawings, Specification, and Claims. The previous 35 U.S.C 112, 35 U.S.C 102, and 35 U.S.C 103 rejections are withdrawn in light of Applicant' s amendment to Claims 1, 3, 5-10, 14-18, and 20. New grounds of rejection necessitated by Applicant' s amendments are presented below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 and 9 depend on cancelled Claim 4. The metes and bounds of the claimed subject matter of Claims 5-7 and 9 are thus undefined. Dependent Claims 5-7 and 9 are interpreted to have been intended to depend on independent Claim 1. Claim 8 is also rejected due do dependency on Claim 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US 20180337387A1) in further view of Yamamoto et al. (US 20180034021A1).
In Regards to Claim 1:
Shoji discloses a battery pack assembly comprising: a battery stack (battery module, 110), comprising a plurality of battery cells (cell body, 121) configured such that each of the plurality of battery cells (cell body, 121) substantially abuts at least one neighboring battery cell (cell body, 121) (see Figure 2), wherein each of the plurality of battery cells (cell body, 121) comprises two terminals (122), each of the two terminals (122) extending from opposite sides of each of the plurality of battery cells (cell body, 121) (Figure 2, [0026-0027]). Shoji further discloses a first rail (accommodation member, 30) disposed alongside the terminals (122) of one side of the battery stack (battery module, 110); and a second rail (accommodation member, 30) disposed alongside the terminals (122) of the other side of the battery stack (battery module, 110) (Figure 1, [0030-0033]). Shoji further discloses that the first and second rails (accommodation members, 30) each comprise a plurality of terminal connectors (bus bar, 150) respectively corresponding to the first and second sets of terminals (122) (Figure 1, [0030-0033]), the plurality of terminal connectors (bus bar, 150) necessarily frictionally engaging the first and second sets of terminals (122) along the same axis of movement (see annotated Figure 2 below), and distributing electrical energy from each of the plurality of battery cells (cell body, 121) to at least one system of a vehicle within which the battery pack assembly is installed [0009, 0028].
Shoji is deficient in disclosing a battery stack case having a first side and a second side, wherein the battery stack being housed within the battery stack case, a first rail is disposed 
Yamamoto discloses a battery pack assembly (1, see Figures 1 and 3) comprising: a battery stack case (4); and a battery stack (3) comprising a plurality of battery cells (30) configured (in cell stacking direction T1) such that each of the plurality of battery cells (30) substantially abuts at least one neighboring battery cell, the battery stack (3) being housed within the battery stack case (4) (Figures 1 and 3, [0024-0025]). Yamamoto further discloses that the battery stack case (4) includes a first side and a second side (each wall in the W1 direction given in Figure 1, [0033-0034]). Yamamoto teaches that the battery pack assembly (1) is intended for use as a battery in a vehicle [0023].
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to place the battery stack (battery module, 110) of Shoji in a battery stack case as disclosed by Yamamoto (in such a way that the first and second rails of the battery pack assembly of Shoji would be located alongside the first and second sides of the battery stack case), as it is known in the art to accommodate battery stacks in such an arrangement for use in vehicles. By doing so, the limitations of Claim 1 requiring a battery stack case having a first side and a second side, wherein the battery stack being housed within the battery stack case, a first rail is disposed alongside the first side of the battery stack case, and a second rail is disposed alongside the second side of the battery stack case, are met.

    PNG
    media_image1.png
    646
    869
    media_image1.png
    Greyscale

Annotated Figure 2 (Shoji et al. US 20180337387A1)
In Regards to Claim 2 (Dependent on Claim 1):
	Shoji is deficient in disclosing a hollow lid adapted to retain the battery stack within the battery stack case and effectuate airflow about the plurality of battery cells.
Yamamoto further discloses a hollow lid (cover member, 7, Figure 1) adapted to retain the battery stack (3) within the battery stack case (4) and effectuate airflow about the plurality of battery cells (Figure 1, [0006, 0048]). Though Yamamoto does not explicitly state that the lid (cover member, 7) is hollow, it can be seen in Figure 1 that it is hollow as it forms the cooling fluid passage (70) with inlet and outlet parts (12, 14), as well as a gas discharge passage (7b1) (Figure 1, [0066, 0074]). 
	It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select the hollow lid disclosed by Yamamoto as a lid for the battery stack case disclosed by modified Shoji, with reasonable expectation in success in preventing the overheating of the battery pack assembly, as it is known to promote airflow about the plurality of battery cells.

In Regards to Claim 3 (Dependent on Claim 2):
Yamamoto further discloses that the hollow lid (cover member, 7, Figure 1) is removably attached to the battery stack case (4) (Figure 1, [0048]) by fastening nuts and bolts together through assembly sections (42 and 22) of the battery stack casing (4) and lid (cover member, 7), respectively. 
The examiner notes that the claim limitation requiring that removal of the hollow lid allows for singular disengagement of the two terminals of any of the battery cells of the battery stack from their corresponding terminal connectors, and singular engagement of two terminals of a new battery cell with their corresponding terminal connectors, represents an intended use of the claimed battery pack assembly and that it does not differentiate the claimed battery pack assembly from Yamamoto since Yamamoto discloses, a hollow lid (cover member, 7) attached to the battery stack case (4) with nuts and bolts, which are the corresponding structures that are fully capable of performing the limitation: “removal of the hollow lid allows for singular disengagement of the two terminals of any of the plurality of battery cells of the battery stack from their corresponding terminal connectors” (MPEP 2114).  
As such, all of the limitations of Claim 3 are met by Shoji as modified by Yamamoto.
In Regards to Claim 5 (Dependent on Claim 1):
Shoji further discloses that each of the first and second rails (accommodation members, 30) comprises a bus bar module (second conductive member, 20) through which the distribution of electrical energy from each of the battery cells (cell body, 121) occurs (Figure 1, [0034-0035]). Thus, all of the limitations of Claim 5 are met.
In Regards to Claim 7 (Dependent on Claim 1):
Shoji further discloses that each of the first and second rails (accommodation members, 30) comprises a battery monitoring unit (200A), which includes a sensor (voltage detection line, 20A) detecting a voltage of one of the plurality of battery cells (cell body, 121) (Figure 1, [0010, 0034-035]). Thus, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent on Claim 5):
Shoji further discloses that the bus bar module (second conductive member, 20) comprises a wire harness (bundle of plurality of strands) [0035]. Thus, all of the limitations of Claim 8 are met. 
In Regards to Claim 9 (Dependent on Claim 1):
	Shoji further discloses that the first rail (accommodation member, 30) comprises a retainer portion (accommodation chamber, 31a) housing each said corresponding terminal connector (bus bar, 150) corresponding to one of the two terminals (122) of each of the plurality of battery cells (cell body, 121), and wherein the second rail (accommodation member, 30)  comprises a retainer portion(accommodation chamber, 31a) housing each said corresponding terminal connector (bus bar, 150) corresponding to another one of the two terminals (122) of each of the plurality of battery cells (cell body, 121) (Figure 1, [0036-0037]). Thus, all limitations of Claim 9 are met.
In Regards to Claim 14 (Dependent on Claim 1):
	Shoji further discloses that the shape of each of the two terminals (122) of each of the plurality of battery cells (cell body, 121) is substantially an L-shape (see annotated Figure 2 below), wherein a first end of each of the two terminals (122) mates with its corresponding terminal connector (bus bar, 150), for example when the terminal (122) is a pole inserted into the through-hole of the terminal connector (bus bar, 150) as taught by Shoji [0028], necessarily resulting in frictional engagement. Thus, all of the limitations of Claim 14 are met.


    PNG
    media_image1.png
    646
    869
    media_image1.png
    Greyscale

Annotated Figure 2 (Shoji et al. US 20180337387A1)
In Regards to Claim 15 (Dependent on Claim 1):
	Shoji further discloses that each of the two terminals (122) protrudes from an upper portion of each of the plurality of battery cells (cell body, 121) opposite each other along a first axis, and the first end of each of the at least two terminals (122) mating with its corresponding terminal connector (bus bar, 150) is angled along a second axis substantially perpendicular to the first axis (see annotated Figure 2 above). Thus, all of the limitations of Claim 15 are met.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US 20180337387A1) as modified by Yamamoto et al. (US 20180034021A1) as applied to Claim 1 above, in view of Daitoku et al. (JP 2013120690A).
In Regards to Claim 6 (Dependent on Claim 1):
Shoji further discloses that the battery monitoring unit (200A) housed in each of the first and second rails (accommodation members, 30) monitors various aspects of the state of the battery such as voltage, current, temperature, etc. [0035].

Daitoku discloses a battery pack for a vehicle [0024] which serves to enhance the cooling performance of the battery [0006]. Daitoku further discloses that a plurality of temperature detection lines (60/61) are connected to each of the plurality of battery cells (23) and transmit temperature signals from the plurality of battery cells (23) to the control circuit of the battery monitoring device [0050-0055].  Daitoku teaches that upon charging and discharging of the battery assembly heat can be generated at contact portions where the bus bar is connected to the cell body, this causing an accumulation of generated heat.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the battery monitoring unit (200A) disclosed by Shoji, a temperature detection line attached to each of the plurality of battery cells as taught by Daitoku, with reasonable expectation of success in monitoring the temperature of the battery pack assembly, thus immediately recognizing any potential hazards associated with a severe increase in temperature. By doing so, the limitation of Claim 6 requiring each of the first and second rails comprises at least one sensor detecting a temperature of one of the plurality of battery cells, is met.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US 20180337387A1) as modified by Yamamoto et al. (US 20180034021A1) as applied to Claim 1 above, in view of Leung et al. (US 20170125772A1).
In Regards to Claim 10 (Dependent Upon Claim 1):
Shoji discloses that the terminals (122) are connected to the terminal connectors (bus bar, 150) via welding or screw-assembly [0029].
Shoji is deficient in disclosing that each said corresponding terminal connector comprises a clip adapted to receive one of each of the two terminals of each of the plurality of battery cells.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a clip to secure the connection between a terminal and a terminal connector in order to provide an easy, quick, and cheap alternative to welding or using a mechanical fastening component. Upon doing so, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 10):
Leung further discloses a clip (60, Figure 3) that includes at least three sides (S1, S2, S3, see annotated Figure 4 below), which define a region there between for the receipt of one of each of the two terminals (32a, 42b) of each of the plurality of battery cells (20), all of which can be seen in Figure 3 [0006]. It should be noted that though each clip (60) is designed to accommodate two terminals, it only accommodates one of the two terminals of a given battery cell, and thus reads upon Claim 11. 


    PNG
    media_image2.png
    605
    1121
    media_image2.png
    Greyscale

Annotated Figure 4 (Leung et al. US 20170125772A1)
In Regards to Claim 12 (Dependent Upon Claim 11):
As disclosed by Leung, the first and third (S1 and S3, see annotated Figure 4 above) sides of the at least three sides of the clip, oriented opposite each other are convex to provide frictional engagement (Figure 3) [0024]. Thus, Leung meets the limitation of Claim 12, requiring that the first and third (S1, and S3, see annotated Figure 4 above) sides of the at least three sides oriented opposite each other are convex to provide the frictional engagement. 
In Regards to Claim 13 (Dependent Upon Claim 12):
As is evident in Figure 4 of Leung, the movement of the clip (60) and/or battery cells (20) occurs in the X direction (see annotated Figure 4 above), and the first side (S1, see annotated Figure 4 above) is shaped such that frictional engagement would be made between the clip and the terminal of a given battery cell in the Y direction (perpendicular to the X direction) (see annotated Figure 4 above). Thus, Leung meets the limitation of Claim 13, requiring that the first side (S1, see annotated Figure 4 above) of the clip is shaped to maintain the frictional engagement in an axis of direction perpendicular to a direction of movement effectuating the frictional engagement. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US 20180337387A1), as applied to Claim 1 above, in view of Abe (US 6489747B2).
In Regards to Claim 16 (Dependent Upon Claim 1):
Shoji is deficient in disclosing that the first of the two terminals is wider than a second of the two terminals.
Abe discloses a battery power supply comprising a plurality of battery modules (3, Figure 4) each of which have a positive terminal (3a) and a negative terminal (3b) protruding from either side (Figure 4, Col.3, lines 35-48). Abe further describes an embodiment of the battery modules (3) wherein the positive terminal (3a) is wider (larger) than the negative terminal (3b), and corresponding terminal connectors (terminal receiving portion) (6a, 7a) are appropriately sized as such, which is displayed in Figures 8A and 8B (Col.5, lines 47-58). Abe describes that by requiring that the positive terminal (3a) and negative terminal (3b) have different sizes, mis-attachment of the incorrect terminal and terminal connector is quickly and easily detected (Figure 8, Col.5, lines 59-63). 
As such, it would be obvious to one of ordinary skill in the art at the time of the filing to modify the terminals of Shoji to have different widths, as taught by Abe, in order to quickly identify and mismatching of a terminal with an incorrect terminal connector, and thus preventing any short-circuiting.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20180034021A1) in further view of Ito (US 10,797,275B2).
In Regards to Claim 17:
Yamamoto discloses a battery pack assembly (1, see Figures 1 and 3), comprising: a battery stack case (4); a battery stack (3) housed within the battery stack case (4), wherein an upper portion of the battery stack (3) remains exposed (Figure 1, [0024-0025]). Yamamoto further discloses that the battery stack (3) comprising a plurality of battery cells (30), each battery cell (30) comprising a positive terminal (30a) and a negative terminal (30b), wherein the 
Yamamoto is deficient in disclosing that each of the positive and negative terminals is angled towards the battery stack case and away from a lid of the battery stack case.
Ito discloses an energy storage device (10) which is a secondary battery and is comprised of a positive electrode terminal (200) and negative electrode terminal (210) which are external terminals disposed on the outside of the battery cell (Figure 1, p.10, Col. 4, lines 38-44, and p. 11, Col. 5, lines 35-51). Ito further discloses that the positive and negative electrode terminals (200/210) are shaped such that they protrude from an upper portion of each of the plurality of battery cells and then further extend in a direction perpendicular to the direction from which they protrude (Figure 4).

In Regards to Claim 18 (Dependent on Claim 17):
Yamamoto further discloses a hollow lid (cover member, 7, Figure 1) adapted to retain the battery stack (3) within the battery stack case (4) and effectuate airflow about the plurality of battery cells (30) (Figure 1, [0006, 0048]). Though Yamamoto does not explicitly state that the lid (cover member, 7) is rigid or hollow, Yamamoto discloses that the lid (cover member, 7) is made of a synthetic resin comprising polypropylene, filler, talc, etc. [0065] and is thus understood to be rigid. Additionally, it can be seen in Figure 1 that the lid (cover member, 7) hollow as it forms the cooling fluid passage (70) with inlet and outlet parts (12, 14), as well as a gas discharge passage (7b1) (Figure 1, [0066, 0074]). Thus, the limitation of Claim 18 requiring the battery stack case (4) to further comprises a rigid, hollow lid (cover member, 7) adapted to retain the battery stack (3) within the battery stack case (4) and provide air flow to each of the plurality of battery cells (30) is met by Yamamoto.
In Regards to Claim 19 (Dependent on Claim 17):
Yamamoto further discloses that the rail (bus bar casing, 2, Figures 2 and 3) comprises a bus bar module (5) which is electrically connected to the final electrode terminal in the connector (Figure 2, 11), therefore electrically connecting the plurality of battery cells (30) to an outside power supply section (Figure 3, [0040]). 
The examiner notes that the claim limitation requiring that the frictional engagement effectuates distribution of electrical energy from each of the battery cells to at least one system of a vehicle within which the battery pack assembly is installed, represents an intended use of the claimed battery pack assembly and that it does not differentiate the claimed battery pack 
In Regards to Claim 20 (Dependent Upon Claim 17):
Yamamoto further discloses that voltage detection lines (6, Figures 2 and 3) are voltage detection members connected to the bus bar modules (5) and function to detect electric signals regarding battery information such as a voltage for each of the plurality of battery cells (30), and that the voltage detection lines (6) are arranged in the rails (bus bar casing, 2) (Figures 2 and 3, [0049-0050]). Thus, Yamamoto meets the limitation of Claim 20 requiring that the rails (bus bar casing, 2) comprise at least one voltage sensor adapted to sense voltages associated with each of the plurality of battery cells (30) (Figure 3). 
Yamamoto is deficient in explicitly stating that the detection of electric signals regarding battery information includes the detection of temperature. 
However, Yamamoto further discloses that a battery management unit serves to continuously monitor the temperature of each of the plurality of battery cells (30, [0058]), and that the battery management unit is connected to the bus bar module (5) via the voltage detection lines (6) (Figures 2 and 3, [0049-0050]). Additionally, Yamamoto discloses that the battery management unit adjusts the operation of a cooling air supply device on the basis of detected temperature of the battery cells (30) (Figure 3, [0058]. Yamamoto states that an exemplary embodiment provides a battery pack having improved cooling capability for cooling conductive members (bus bar modules, 5) through which the electrode terminals (30a, 30b) of battery cells (30) are electrically connected together (Figure 3, [0006]). 
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to have the sensors responsible for detecting the temperature of each of the plurality of the battery cells (30) positioned in the rails (bus bar casing, 2), which house the bus bar .
Response to Arguments
Applicant’s newly added limitations have been considered along with the applicant’s arguments, filed 12/27/2021, related to the rejections of Claims 1-20 detailed in the last office action. Applicant’s arguments were found persuasive and the previous rejections are withdrawn in light of the newly amended claims. However, after further search and consideration, a new grounds of rejection is made in view of Shoji et al. (US 20180337387A1), Yamamoto et al. (US 20180034021A1), Daitoku et al. (JP 2013120690A), Leung et al. (US 20170125772A1), Abe (US 6489747B2), and Ito (US 10,797,275B2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759